Ethridge, P. J.
Appellee, Cliff W. Hemming, brought this suit in the Chancery Court of Lauderdale County against Hillman Taylor and Bankers National Life Insurance Company. He sought damages for an alleged wrongful interference with a contract by the three parties, designating Taylor and Hemming as general agents of the company, and with a contract between Taylor and Hemming for division of their compensation from premiums on company policies. The chancery court overruled general demurrers filed by the company and Taylor to the bill of complaint, and allowed defendants interlocutory appeals.  We conclude that the appeals are premature, and in a case of this type they were improvidently granted under the statute, and accordingly dismiss them. Miss. Code Ann. § 1148 (1956).
Under section 1148 an interlocutory appeal is proper only when it will settle all of the controlling principles in the cause. There are complex legal issues involved in an action for wrongful interference with contractual relations, and particularly in the instant case. Also, this case will involve factual issues, including apparently an asserted privilege or justification. None of the relevant facts are available for consideration by this Court on the present record, in which we have only the bill of *760complaint. See Griffith, Mississippi Chancery Practice §§ 679-684 (2d ed. 1950).
Appeal dismissed.
Rodgers, Jones, Inzer and Smith, JJ., concur.